                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RODERICK DEWALT,                                )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          No. 4:19-cv-46-JCH
                                                )
PATRICK BRAUNER, et al.,                        )
                                                )
              Defendants.                       )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff Roderick Dewalt’s amended

complaint. For the reasons explained below, plaintiff will be given the opportunity to file a

second amended complaint.

                                              Background

       Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. At present, he is

incarcerated at the Jefferson City Correctional Center (“JCCC”). He initiated this action on

January 11, 2019 by filing a complaint pursuant to 42 U.S.C. § 1983 against 17 defendants. The

events giving rise to plaintiff’s claims occurred at different prison facilities from December of

2016 through, apparently, the date plaintiff filed the complaint.          The complaint was

unnecessarily long and contained a great deal of extraneous information, and it was often

illegible. Plaintiff set forth a myriad of unrelated claims against the defendants, including

excessive force, claims involving his use of the prison grievance procedure, and denial of

medical care. Plaintiff also alleged that the defendants engaged in various misconduct towards

other inmates, and he often set forth claims in a conclusory manner and failed to allege facts
showing how the named defendants were directly involved in or personally responsible for

specific violations of his rights.

        Upon initial review, the Court determined that the complaint was defective and subject to

dismissal, and gave plaintiff the opportunity to file an amended complaint. Plaintiff has now

filed an amended complaint, which the Court reviews pursuant to 28 U.S.C. § 1915(e)(2).

                                     The Amended Complaint

        Unfortunately, plaintiff prepared the amended complaint in much the same manner as the

original. He again names 17 defendants (albeit not exactly the same 17 defendants as in the

original) and he alleges they committed various forms of misconduct at two different prisons

from December of 2016 through the date of the amended complaint.                    Condensed and

summarized, plaintiff alleges as follows.

        On December 27, 2016 at Potosi Correctional Center (“PCC”), defendant Randazzo used

pepper spray on plaintiff, then turned off his cell’s water and ventilation. Randazzo was also part

of what was apparently a cell extraction team that included numerous “Doe” defendants.

Plaintiff states that the Doe defendants used excessive force against him, including breaking one

of his fingers, and that Randazzo failed to intervene.

        In January of 2017, plaintiff used the prison grievance procedure. On January 28, 2017

under Eckhoff’s supervision, defendants Brauner and Batiste beat plaintiff.            “One of the

defendants” grabbed his genitals, which plaintiff characterizes as a sexual assault. Plaintiff states

that while this happened, Eckhoff remained outside the cell and did not intervene. Plaintiff also

alleges that Brauner and Batiste repeatedly used excessive force against other inmates.

        In February of 2017, plaintiff requested grievance forms from Nickelson, and wrote

letters to Griffith and Crews. On March 21, 2017, Brauner, Evans, Cain and Knapp threatened



                                                 2
plaintiff, then entered his cell and beat him. He writes: “Plaintiff was denied any medical

treatment,” and he states that Brauner, Cain and Knapp have repeatedly used excessive force

against other inmates. Plaintiff states he filed a grievance “In March of 2007.”1 He also

requested grievance forms, and wrote to Griffith. He states that “John Doe Superintendent 6”

has been placed on notice of Brauner, Cain and Knapp’s conduct. Plaintiff received no response

to his grievances, and he requested grievance forms that he never received.

       At an unspecified time, plaintiff was taken to the prison infirmary to consult with a hand

specialist. The specialist discussed performing surgery. “The very next day” plaintiff told

McKinney and Larkin he wanted the surgery, and he “was told that if he dropped three (3)

complaints” he would get it. Plaintiff filed grievances.

       In August of 2017, Nickelson approached plaintiff’s cell and told him he was not wanted

at PCC, and would be transferred. “On or about August 17, 2017, plaintiff received a retaliatory

transfer” to JCCC. Upon arrival, he complained about the pain in his finger, and was taken to

the infirmary. He told the doctor he wanted surgery, and “that was when he became aware that

his medical records had been falsified by the medical staff at PCC to say plaintiff never

requested surgery.”     Plaintiff alleges that, “due to the policies and customs of Defendant

Corizon, Inc., various contracted medical practitioners have subjected him to deliberate

indifference to his medical needs.” Plaintiff alleges he is being denied surgery as of the date of

the amended complaint, and states he has difficulties performing activities of daily living.

                                             Discussion

        Plaintiff did not follow the instructions set forth in the Court’s February 19, 2019

Memorandum and Order. First, plaintiff has persisted in improperly joining in this one lawsuit


1
 Plaintiff likely meant to identify the year as 2017, but he clearly wrote “March of 2007.” (Docket No.
12 at 35).
                                                  3
17 defendants and his numerous claims against them.             As the Court previously explained,

plaintiff cannot assert, in a single lawsuit, claims against different defendants that are related to

events arising out of different occurrences or transactions. Rule 20(a)(2) of the Federal Rules of

Civil Procedure governs joinder of defendants, and provides:

                Persons . . . may be joined in one action as defendants if: (A) any
                right to relief is asserted against them jointly, severally, or in the
                alternative with respect to or arising out of the same transaction,
                occurrence, or series of transactions or occurrences; and (B) any
                question of law or fact common to all defendants will arise in the
                action.

        In other words, “Claim A against Defendant 1 should not be joined with unrelated Claim

B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims

against different defendants belong in different suits, . . . [in part] to ensure that prisoners pay the

required filing fees - for the Prison Litigation Reform Act limits to 3 the number of frivolous

suits or appeals that any prisoner may file without prepayment of the required fees.” Id.

        Plaintiff may, however, name a single defendant, and assert as many claims as he has

against him or her. Rule 18(a) of the Federal Rules of Civil Procedure governs joinder of claims,

and provides:

                A party asserting a claim to relief as an original claim,
                counterclaim, cross-claim, or third-party claim, may join, either as
                independent or as alternate claims, as many claims, legal,
                equitable, or maritime, as the party has against an opposing party.

        Additionally, plaintiff has again violated Rule 8 of the Federal Rules of Civil Procedure

by filing an unnecessarily long pleading that contains a great deal of unnecessary information.

This practice not only violates the Federal Rules of Civil Procedure, it obscures plaintiff’s

potentially viable claims. Plaintiff also often sets forth claims in a conclusory manner, and fails

to allege facts showing how the named defendants were directly involved in or personally



                                                   4
responsible for specific violations of his rights. Finally, it appears plaintiff may intend to assert

claims on behalf of persons other than himself, which is impermissible.

        Because plaintiff is proceeding pro se, the Court will give him the opportunity to file a

second amended complaint. Plaintiff is warned that the second amended complaint will replace

the amended complaint. E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation,

396 F.3d 922, 928 (8th Cir. 2005). Plaintiff must submit the second amended complaint on a

court-provided form, and he must comply with the Federal Rules of Civil Procedure, including

Rules 8 and 10. Rule 8 requires plaintiff to set forth a short and plain statement of the claim

showing entitlement to relief, and it also requires that each averment be simple, concise and

direct. Rule 10 requires plaintiff to state his claims in separately numbered paragraphs, each

limited as far as practicable to a single set of circumstances. Plaintiff should type, or very neatly

print, the second amended complaint.

        In the “Caption” section of the second amended complaint, plaintiff must state the first

and last name, to the extent he knows it, of each defendant he wants to sue. Plaintiff should also

clearly indicate whether he intends to sue each defendant in his or her individual capacity,

official capacity, or both.2 Plaintiff should avoid naming anyone as a defendant unless that

person is directly related to his claim. If plaintiff names a fictitious, or “Doe” defendant, he must

allege sufficient facts to permit that person’s identification following reasonable discovery. See

Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985).

        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant.         As has


   2
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   5
been explained in detail, plaintiff must follow the Federal Rules of Civil Procedure concerning

joinder.

        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant.    Plaintiff’s failure to make specific factual allegations against any defendant will

result in that defendant’s dismissal.

        Accordingly,

        IT IS HEREBY ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit a second amended complaint in accordance with

the instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

prisoner civil rights complaint form.

        If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

        Dated this 9th day of July, 2019.




                                                /s/ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE




                                                6
